 


109 HRES 1100 EH: Providing for consideration of the bill (H.R. 6406) to modify temporarily certain rates of duty and make other technical amendments to the trade laws, to extend certain trade preference programs, and for other purposes.
U.S. House of Representatives
2006-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 1100 
In the House of Representatives, U. S., 
 
December 8, 2006 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 6406) to modify temporarily certain rates of duty and make other technical amendments to the trade laws, to extend certain trade preference programs, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the bill (H.R. 6406) to modify temporarily certain rates of duty and make other technical amendments to the trade laws, to extend certain trade preference programs, and for other purposes. The bill shall be considered as read. The previous question shall be considered as ordered on the bill to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chairman and ranking minority member of the Committee on Ways and Means; and (2) one motion to recommit.  
2.In the engrossment of the House amendment to the Senate amendment to the bill (H.R. 6111) to amend the Internal Revenue Code of 1986 to provide that the Tax Court may review claims for equitable innocent spouse relief and to suspend the running on the period of limitations while such claims are pending, the Clerk shall—
(1)add the text of H.R. 6406, as passed by the House, as new matter at the end of such engrossment;
(2)assign appropriate designations to provisions within the engrossment; and
(3)conform provisions for short titles within the engrossment.  
 
Karen L. HaasClerk. 
